DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2021, 12/03/2020, 09/15/2020, and 03/13/2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-6, 9-14, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Rosenblatt et al (hereinafter Rosenblatt), U.S. Publication No. 2010/0081375 A1.
Referring to claims 1, 9, and 17, taking claim 1 as exemplary, Rosenblatt discloses an electronic device [fig. 40, element 40], comprising:
one or more memories storing instructions [fig. 1; paragraphs 92-93; electronic device such as smartphone with main memory];
a communication interface [fig. 1, elements 26, 24];
a touch screen [fig. 1; paragraph 96; display 18 may function as a touch screen]; and
one or more processors [fig. 1; element 12], operably coupled to the one or more memories, the communication interface and the touch screen [fig. 1], configured to:
receive information on an application being executed at an external electronic device selected through the touch screen [figs. 40-41A; paragraph 241-242, communication channel between device 40 and computer 62 is opened; control information may be exchanged; In step 136, control information may be communicated to the controlling device 92 over the NFC communication channel 96. The control information may provide information sufficient to enable the controlling device 92 to control the controllable device 94. By way of example, the control information may include an XML message, the XML message may provide similar information; fig. 41A shows button 574 on the display of 40 showing which application is being executed by computer 62, which in this case is a media management application such as iTunes; “The screen 572 
acquire a profile for controlling the executed application of the external electronic device based on the information on the executed application [paragraphs 239-240, specific control software plug-ins may be developed for each type of controllable device 94; The control schemes or control software plug-ins may be located to the web service 104 for distribution at a later time; paragraph 150, In step 136, control information may be communicated to the controlling device 92 over the NFC communication channel 96. The control information may provide information sufficient to enable the controlling device 92 to control the controllable device 94. By way of example, the control information may include an XML message, the XML message may provide similar information, such as a location where the control software plug-in may be obtained],
display one or more objects, on a user interface (UI) of an application for controlling the external electronic device displayed on the touch screen, selectable in relation to at least one function of the executed application of the external electronic device based on the profile [paragraph 180; “The control 
transmit, in response to detecting an input on an object among the one or more objects that selects the object through the touch screen, a signal for executing a function indicated by the selected object, to the external electronic device [paragraph 180, Various control tasks that may be performed from the screen 258 may include, for example, selecting a library of music to pay on the standalone media player 68, fast forwarding or rewinding through the media that is selected, adjusting the volume, selecting various play lists, or performing other control tasks. As should be appreciated, the handheld device 40 may transmit the control stream to control the standalone media player 68 by way of a 
Referring to claims 2, 10, and 18, taking claim 2 as exemplary, Rosenblatt discloses the electronic device of claim 1, wherein the one or more processors are
configured to:
display one or more objects indicating one or more external electronic devices
respectively, on another user interface (UI) of the application for controlling the external
electronic device [figs. 33C, 35C, 35D, 45A]; and
in response to detecting an input on an object among the one or more objects displayed on the other UI, request information on the application executed at the external electronic device indicated by the object [fig. 45B, application such as “Prince of Persia Classic Edition”], to the external electronic device [figs. 40-41A; paragraph 241-242, communication channel between device 40 and computer 62 is opened; control information may be exchanged; In step 136, control information may be communicated to the controlling device 92 over the NFC communication channel 96. 
Referring to claims 3 and 11, taking claim 3 as exemplary, Rosenblatt discloses the electronic device of claim 2, wherein the one or more processors are configured to:
broadcast a message to search another electronic device located around the electronic device [paragraphs 139, 220];
receive, from the one or more external electronic devices, one or more messages including information regarding the one or more external electronic devices [paragraphs 139, 220]; and
display, in response to receiving the one or more messages, the one or more objects on the UI for the application [figs. 11B, Add Device; fig. 11D, Discover Wirelessly; paragraph 220, After identifying at least one controllable device 94 from a device identification broadcast protocol message, the controlling device 92 may establish communication with a selected controllable device 94 in step 452. Establishing communication with the controllable device 94 may allow the controlling device 92 to 
Referring to claims 4 and 12, taking claim 4 as exemplary, Rosenblatt discloses the electronic device of claim 3, wherein the information regarding the one or more external electronic devices includes at least one of:
data regarding a device name of the one or more external electronic devices [paragraph 150, control information may include information identifying the controllable device 94],
data regarding a model name of the one or more external electronic devices [paragraph 150, “type of device”],
data regarding a network address of the one or more external electronic devices [paragraph 150, IP address of controllable device],
data regarding a service name of the one or more external electronic devices, or
data regarding a service type of the one or more external electronic devices.
Referring to claims 5, 13, and 19, taking claim 5 as exemplary, Rosenblatt discloses the electronic device of claim 1, wherein the one or more processors are configured to:
identify that the profile is not stored in the electronic device [paragraphs 150-151; fig. 10, step 140; the control information may include a location where a control software plug-in for controlling the controllable device 94 may be obtained, and/or the control software plug-in; It should be appreciated that if the control software plug-in indicated by the control information already exists on the controlling device 92, step 140 may be omitted]; and

Referring to claims 6 and 14, taking claim 6 as exemplary, Rosenblatt discloses the electronic device of claim 5, wherein the one or more processors are further configured to:
identify that the profile is stored in the electronic device [paragraphs 150-151, It should be appreciated that if the control software plug-in indicated by the control information already exists on the controlling device 92, step 140 may be omitted]; and
display at least one selectable object on the UI, based on the profile that is stored in the electronic device [paragraph 180; “The control software plug-in of the control software may enable the display of a screen 258, which may represent a control screen by which the user may control the standalone media player 68 using the handheld device 40”; fig. 41B; paragraph 242; “The screen 578 may represent a remote control screen 570, whereby the user may control the media management application on the computer 62, using the techniques described above”; paragraph 238; figs. 60-67, “FIGS. 60-67 illustrate using the above-described techniques for controlling software on a computer system”; paragraph 243, FIG. 42 depicts a remote control operation 580 between the handheld device 40 representing the controlling device 92, and the computer 62 representing the controllable device 94. A user may control the computer 62 by selecting buttons that appear on remote control screen 570. Such buttons may .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8, 15-16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt, in view of Madarasz et al (hereinafter Madarasz), U.S. Publication No. 2002/0130834 A1.
Referring to claims 7, 15, and 20, taking claim 7 as exemplary, Rosenblatt does not explicitly disclose the electronic device of claim 1, wherein the profile includes UI data for configuring the UI, and wherein the UI data includes at least one of image information regarding at least one object or layout information regarding an arrangement of the at least one object.
However, Madarasz discloses wherein the profile [fig. 2, Simulation Configuration File] includes UI data for configuring the UI, and wherein the UI data includes at least one of image information regarding at least one object or layout information regarding an arrangement of the at least one object [paragraph 14, The local display device establishes communications with an electronic device using a standard protocol such as Bluetooth, IEEE 802.11, IrDA, RS232, or Ethernet, and downloads a small data file, 
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the device of Rosenblatt to provide universal control of electronic devices while giving assistance to the user in control of various electronic devices. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the profile includes UI data for configuring the UI, and wherein the UI data includes at least one of image information regarding at least one object or layout information regarding an arrangement of the at least one object.
Referring to claims 8 and 16, taking claim 8 as exemplary, the modified Rosenblatt discloses the electronic device of claim 7, wherein the one or more processors are further configured to:
display the at least one object arranged based on the profile on the UI for the application [Madarasz, fig. 2, Simulation Configuration File; paragraph 14, The local display device establishes communications with an electronic device using a standard protocol such as Bluetooth, IEEE 802.11, IrDA, RS232, or Ethernet, and downloads a small data file, called a simulation configuration file, from the electronic device to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Farley Abad/           Primary Examiner, Art Unit 2181